Worden, J.
— Action by the appellee, against the appellants, upon the following promissory note, viz.:
“ $348yVV Larwill, Ind., April 7, 1876.
“ One day after date, we promise to pay to the order of E. L. Barber three hundred and forty-eight and dollars, value received, without any relief from valuation or appraisement laws, payable at Larwill, Indiana, with interest annually at 10 per cent, per annum until paid, and all costs and attorney’s fees.
(Signed,) “ Peter W. Brown,
“ Henry Brown.”
Judgment for the plaintiff.
The only question made in the cause is, whether the stipulation in the note in regard to attorney’s fees was valid, and, therefore, whether such fees were collectible. The court below held the stipulation valid, and the fees collectible. Such unconditional stipulation was held valid in the case of Churchman v. Martin, 54 Ind. 380.
As the case above cited had not been decided when this *534appeal was taken, we affirm the judgment below, without damages.
The judgment below is affirmed, with costs.